Exhibit 10.3

CHANGE IN CONTROL SEVERANCE AGREEMENT

        THIS AGREEMENT is entered into as of this 21st day of September 2004, by
and between Gevity HR, Inc., a Florida corporation (the “Company”), and Lisa J.
Harris (“Executive”).

W I T N E S S E T H

        WHEREAS, the Company considers the establishment and maintenance of a
sound and vital management to be essential to protecting and enhancing the best
interests of the Company and its stockholders; and

        WHEREAS, the Company recognizes that, as is the case with many publicly
held corporations, the possibility of a change in control may arise and that
such possibility may result in the departure or distraction of management
personnel to the detriment of the Company and its stockholders; and

        WHEREAS, the Board (as defined in Section 1) has determined that it is
in the best interests of the Company and its stockholders to secure Executive’s
continued services and to ensure Executive’s continued dedication to his duties
in the event of any threat or occurrence of a Change in Control (as defined in
Section 1) of the Company; and

        WHEREAS, the Board has authorized the Company to enter into this
Agreement.

        NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, the Company and Executive hereby
agree as follows:

    1.        Definitions. As used in this Agreement, the following terms shall
have the respective meanings set forth below:

    (a)        “Board” means the Board of Directors of the Company.

    (b)        “Bonus Amount” means the greater of (i) the average annual
incentive bonus earned by Executive from the Company (or its affiliates) during
the last three (3) completed fiscal years of the Company immediately preceding
Executive’s Date of Termination (annualized in the event Executive was not
employed by the Company (or its affiliates) for the whole of any such fiscal
year), and (ii) the Executive’s target annual incentive bonus for the year in
which the Date of Termination occurs.

    (c)        “Cause” means (i) the willful and continued failure of Executive
to perform substantially his duties with the Company (other than any such
failure resulting from Executive’s incapacity due to physical or mental illness
or any such failure subsequent to Executive being delivered a Notice of
Termination without Cause by the Company or delivering a Notice of Termination
for Good Reason to the Company) after a written demand for substantial
performance is delivered to Executive by the Board which specifically identifies
the manner in which the Board believes that Executive has not substantially
performed Executive’s duties, or (ii) the willful engaging by Executive in
illegal conduct or gross misconduct which is demonstrably and materially
injurious to the Company or its affiliates. For purpose of this paragraph (c),
no act or failure to act by Executive shall be considered “willful”, unless done
or omitted to be done by Executive in bad faith and without reasonable belief
that Executive’s action or omission was in the best interests of the Company or
its affiliates. Any act, or failure to act, based upon authority given pursuant
to a resolution duly adopted by the Board, based upon the advice of counsel for
the Company or upon the instructions of the Company’s chief executive officer or
another senior officer of the Company shall be conclusively presumed to be done,
or omitted to be done, by Executive in good faith and in the best interests of
the Company. Cause shall not exist unless and until the Company has delivered to
Executive a copy of a resolution duly adopted by three-quarters (3/4) of the
entire Board (excluding Executive if Executive is a Board member) at a meeting
of the Board called and held for such purpose (after reasonable notice to
Executive and an opportunity for Executive, together with counsel, to be heard
before the Board), finding that in the good faith opinion of the Board an event
set forth in clauses (i) or (ii) has occurred and specifying the particulars
thereof in detail.

    (d)        “Change in Control” means the occurrence of any one of the
following events:

    (i)               individuals who, on September 21, 2004, constitute the
Board (the “Incumbent Directors”) cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to September 21, 2004 whose election or nomination for election was approved by
a vote of at least two-thirds of the Incumbent Directors then on the Board
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for director, without written
objection to such nomination) shall be an Incumbent Director; provided, however,
that no individual initially elected or nominated as a director of the Company
as a result of an actual or threatened election contest with respect to
directors or as a result of any other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Board shall be
deemed to be an Incumbent Director;

    (ii)               any “person” (as such term is defined in Section 3(a)(9)
of the Securities Exchange Act of 1934 (the “Exchange Act”) and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 25% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (ii) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions: (A) by
the Company or any Subsidiary, (B) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary, (C) by any
underwriter temporarily holding securities pursuant to an offering of such
securities, (D) pursuant to a Non-Qualifying Transaction (as defined in
paragraph (iii)), or (E) unless otherwise approved by the Board, pursuant to any
acquisition by Executive or any group of persons including Executive (or any
entity controlled by Executive or any group of persons including Executive);

    (iii)               the consummation of a merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company or
any of its Subsidiaries that requires the approval of the Company’s
stockholders, whether for such transaction or the issuance of securities in the
transaction (a “Business Combination”), unless immediately following such
Business Combination: (A) more than 50% of the total voting power of (x) the
corporation resulting from such Business Combination (the “Surviving
Corporation”), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of 100% of the voting securities
eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by Company Voting Securities that were outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares into which such Company Voting Securities were converted
pursuant to such Business Combination), and such voting power among the holders
thereof is in substantially the same proportion as the voting power of such
Company Voting Securities among the holders thereof immediately prior to the
Business Combination, (B) no person (other than any employee benefit plan (or
related trust) sponsored or maintained by the Surviving Corporation or the
Parent Corporation), is or becomes the beneficial owner, directly or indirectly,
of 25% or more of the total voting power of the outstanding voting securities
eligible to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (C) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”); or

    (iv)               the stockholders of the Company approve a plan of
complete liquidation or dissolution of the Company or a sale of all or
substantially all of the Company’s assets.

        Notwithstanding the foregoing, a Change in Control of the Company shall
not be deemed to occur solely because any person acquires beneficial ownership
of more than 25% of the Company Voting Securities as a result of the acquisition
of Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided that, if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.

    (e)        “Date of Termination” means (1) the effective date on which
Executive’s employment by the Company terminates as specified in a prior written
notice by the Company or Executive, as the case may be, to the other, delivered
pursuant to Section 10 or (2) if Executive’s employment by the Company
terminates by reason of death, the date of death of Executive.

    (f)        “Disability” means termination of Executive’s employment by the
Company due to Executive’s absence from Executive’s duties with the Company on a
full-time basis for at least one hundred eighty (180) consecutive days as a
result of Executive’s incapacity due to physical or mental illness.

    (g)        “Good Reason” means, without Executive’s express written consent,
the occurrence of any of the following events after a Change in Control:

    (i)        (A) any change in the duties or responsibilities (including
reporting responsibilities) of Executive that is inconsistent in any material
and adverse respect with Executive’s position(s), duties, responsibilities or
status with the Company immediately prior to such Change in Control (including
any material and adverse diminution of such duties or responsibilities) or (B) a
material and adverse change in Executive’s titles or offices (including, if
applicable, membership on the Board) with the Company as in effect immediately
prior to such Change in Control;

    (ii)         a reduction by the Company in Executive’s rate of annual base
salary or annual target bonus opportunity (including any material and adverse
change in the formula for such annual bonus target) as in effect immediately
prior to such Change in Control or as the same may be increased from time to
time thereafter;

    (iii)         any requirement of the Company that Executive (A) be based
anywhere more than fifty (50) miles from the office where Executive is located
at the time of the Change in Control or (B) travel on Company business to an
extent substantially greater than the travel obligations of Executive
immediately prior to such Change in Control;

    (iv)        the failure of the Company to (A) continue in effect any
employee benefit plan, compensation plan, welfare benefit plan or material
fringe benefit plan in which Executive is participating immediately prior to
such Change in Control or the taking of any action by the Company which would
adversely affect Executive’s participation in or reduce Executive’s benefits
under any such plan, unless Executive is permitted to participate in other plans
providing Executive with substantially equivalent benefits in the aggregate (at
substantially equivalent cost with respect to welfare benefit plans), or
(B) provide Executive with paid vacation in accordance with the most favorable
vacation policies of the Company (and its affiliated companies) as in effect for
Executive immediately prior to such Change in Control, including the crediting
of all service for which Executive had been credited under such vacation
policies prior to the Change in Control;

    (v)        any purported termination of Executive’s employment which is not
effectuated pursuant to Section 10(b) (and which will not constitute a
termination hereunder); or

    (vi)        the failure of the Company to obtain the assumption agreement
from any successor as contemplated in Section 9(b).

        An isolated, insubstantial and inadvertent action taken in good faith
and which is remedied by the Company within ten (10) days after receipt of
notice thereof given by Executive shall not constitute Good Reason. Executive’s
right to terminate employment for Good Reason shall not be affected by
Executive’s incapacities due to mental or physical illness and Executive’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any event or condition constituting Good Reason; provided, however,
that Executive must provide notice of termination of employment within ninety
(90) days following Executive’s knowledge of an event constituting Good Reason
or such event shall not constitute Good Reason under this Agreement.

    (h)        “Qualifying Termination” means a termination of Executive’s
employment (i) by the Company other than for Cause or (ii) by Executive for Good
Reason. Termination of Executive’s employment on account of death, Disability or
Retirement shall not be treated as a Qualifying Termination.

    (i)        “Retirement” means Executive’s mandatory retirement (not
including any mandatory early retirement) in accordance with the Company’s
retirement policy generally applicable to its salaried employees, as in effect
immediately prior to the Change in Control, or in accordance with any retirement
arrangement established with respect to Executive with Executive’s written
consent.

    (j)        “Subsidiary” means any corporation or other entity in which the
Company has a direct or indirect ownership interest of 50% or more of the total
combined voting power of the then outstanding securities or interests of such
corporation or other entity entitled to vote generally in the election of
directors or in which the Company has the right to receive 50% or more of the
distribution of profits or 50% of the assets or liquidation or dissolution.

    (k)        “Termination Period” means the period of time beginning with a
Change in Control and ending two (2) years following such Change in Control.
Notwithstanding anything in this Agreement to the contrary, if (i) Executive’s
employment is terminated prior to a Change in Control for reasons that would
have constituted a Qualifying Termination if they had occurred following a
Change in Control; (ii) Executive reasonably demonstrates that such termination
(or Good Reason event) was at the request of a third party who had indicated an
intention or taken steps reasonably calculated to effect a Change in Control;
and (iii) a Change in Control involving such third party (or a party competing
with such third party to effectuate a Change in Control) does occur, then for
purposes of this Agreement, the date immediately prior to the date of such
termination of employment or event constituting Good Reason shall be treated as
a Change in Control. For purposes of determining the timing of payments and
benefits to Executive under Section 4, the date of the actual Change in Control
shall be treated as Executive’s Date of Termination under Section 1(e).

    2.        Obligation of Executive. In the event of a tender or exchange
offer, proxy contest, or the execution of any agreement which, if consummated,
would constitute a Change in Control, Executive agrees not to voluntarily leave
the employ of the Company, other than as a result of Disability or an event
which would constitute Good Reason if a Change in Control had occurred, until
the Change in Control occurs or, if earlier, such tender or exchange offer,
proxy contest, or agreement is terminated or abandoned.

    3.        Term of Agreement. This Agreement shall be effective on the date
hereof and shall continue in effect until the Company shall have given three (3)
years’ written notice of cancellation; provided that, notwithstanding the
delivery of any such notice, this Agreement shall continue in effect for a
period of two (2) years after a Change in Control, if such Change in Control
shall have occurred during the term of this Agreement. Notwithstanding anything
in this Section to the contrary, this Agreement shall terminate if Executive or
the Company terminates Executive’s employment prior to a Change in Control
except as provided in Section l(k).

    4.       Payments Upon Termination of Employment.

    (a)              Qualifying Termination. If during the Termination Period
the employment of Executive shall terminate pursuant to a Qualifying
Termination, then the Company shall provide to Executive:

    (i)               within five (5) days following the Date of Termination, a
lump-sum cash amount equal to the sum of (A) Executive’s base salary through the
Date of Termination and any bonus amounts which have become payable, to the
extent not theretofore paid or deferred, (B) a pro rata portion of Executive’s
annual bonus for the fiscal year in which Executive’s Date of Termination occurs
in an amount at least equal to (1) Executive’s Bonus Amount, multiplied by (2) a
fraction, the numerator of which is the number of days in the fiscal year in
which the Date of Termination occurs through the Date of Termination and the
denominator of which is three hundred sixty-five (365), and reduced by (3) any
amounts paid from the Company’s annual incentive plan for the fiscal year in
which Executive’s Date of Termination occurs and (C) any accrued vacation pay,
in each case to the extent not theretofore paid; plus

    (ii)               within five (5) days following the Date of Termination, a
lump-sum cash amount equal to (i) two (2) times Executive’s highest annual rate
of base salary during the 12-month period immediately prior to Executive’s Date
of Termination, plus (ii) two (2) times Executive’s Bonus Amount.

    (iii)               in addition to the payments set forth in Sections 4 (a)
(i) and (ii) as well as Section 5, any stock incentives (as defined in the stock
incentive plans maintained by the Company) that have been awarded to Executive
under the terms of the stock incentive plans maintained by the Company shall
fully vest upon the occurrence of a Change in Control, as such term is defined
in Section 1(d) with 50% substituted for 25 % in Section 1 (d) (ii) (whether or
not a Qualifying Termination has occurred) and all other terms and conditions of
any such stock incentive award shall remain in effect to the extent not
inconsistent with the provisions of this Section 4 (a) (iii).

    (b)              If during the Termination Period the employment of
Executive shall terminate pursuant to a Qualifying Termination, the Company
shall continue to provide, for a period of two (2) years following Executive’s
Date of Termination, Executive (and Executive’s dependents, if applicable) with
the same level of medical, dental, accident, disability and life insurance
benefits upon substantially the same terms and conditions (including
contributions required by Executive for such benefits) as existed immediately
prior to Executive’s Date of Termination (or, if more favorable to Executive, as
such benefits and terms and conditions existed immediately prior to the Change
in Control); provided that, if Executive cannot continue to participate in the
Company plans providing such benefits, the Company shall otherwise provide such
benefits on the same after-tax basis as if continued participation had been
permitted. Notwithstanding the foregoing, in the event Executive becomes
reemployed with another employer and becomes eligible to receive welfare
benefits from such employer, the welfare benefits described herein shall be
secondary to such benefits during the period of Executive’s eligibility, but
only to the extent that the Company reimburses Executive for any increased cost
and provides any additional benefits necessary to give Executive the benefits
provided hereunder.

    (c)        If during the Termination Period the employment of Executive
shall terminate other than by reason of a Qualifying Termination, then the
Company shall pay to Executive within thirty (30) days following the Date of
Termination, a lump-sum cash amount equal to the sum of (1) Executive’s base
salary through the Date of Termination and any bonus amounts which have become
payable, to the extent not theretofore paid or deferred, and (2) any accrued
vacation pay, in each case to the extent not theretofore paid. The Company may
make such additional payments, and provide such additional benefits, to
Executive as the Company and Executive may agree in writing.

    5.        Certain Additional Payments by the Company.

    (a)        Anything in this Agreement to the contrary notwithstanding, in
the event it shall be determined that any payment, award, benefit or
distribution (or any acceleration of any payment, award, benefit or
distribution) by the Company (or any of its affiliated entities) or any entity
which effectuates a Change in Control (or any of its affiliated entities) to or
for the benefit of Executive (whether pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section 5) (the “Payments”) would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), or any interest or penalties are incurred by Executive with respect to
such excise tax (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the “Excise Tax”), then the Company
shall pay to Executive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by Executive of all taxes (including any Excise Tax)
imposed upon the Gross-Up Payment, Executive retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Payments.

    (b)        Subject to the provisions of Section 5(a), all determinations
required to be made under this Section 5, including whether and when a Gross-Up
Payment is required, the amount of such Gross-Up Payment and the assumptions to
be utilized in arriving at such determinations, shall be made by the public
accounting firm that is retained by the Company as of the date immediately prior
to the Change in Control (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and Executive within fifteen
(15) business days of the receipt of notice from the Company or the Executive
that there has been a Payment, or such earlier time as is requested by the
Company (collectively, the “Determination”). In the event that the Accounting
Firm is serving as accountant or auditor for the individual, entity or group
effecting the Change in Control, Executive may appoint another nationally
recognized public accounting firm to make the determinations required hereunder
(which accounting firm shall then be referred to as the Accounting Firm
hereunder). All fees and expenses of the Accounting Firm shall be borne solely
by the Company and the Company shall enter into any agreement requested by the
Accounting Firm in connection with the performance of the services hereunder.
The Gross-up Payment under this Section 5 with respect to any Payments shall be
made no later than thirty (30) days following such Payment. If the Accounting
Firm determines that no Excise Tax is payable by Executive, it shall furnish
Executive with a written opinion to such effect, and to the effect that failure
to report the Excise Tax, if any, on Executive’s applicable federal income tax
return will not result in the imposition of a negligence or similar penalty. The
Determination by the Accounting Firm shall be binding upon the Company and
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the Determination, it is possible that Gross-up Payments
which will not have been made by the Company should have been made
(“Underpayment”) or Gross-up Payments are made by the Company which should not
have been made (“Overpayment”), consistent with the calculations required to be
made hereunder. In the event that the Executive thereafter is required to make
payment of any Excise Tax or additional Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code) shall be promptly paid by the Company to or
for the benefit of Executive. In the event the amount of the Gross-up Payment
exceeds the amount necessary to reimburse the Executive for his Excise Tax, the
Accounting Firm shall determine the amount of the Overpayment that has been made
and any such Overpayment (together with interest at the rate provided in
Section 1274(b)(2) of the Code) shall be promptly paid by Executive (to the
extent he has received a refund if the applicable Excise Tax has been paid to
the Internal Revenue Service) to or for the benefit of the Company. Executive
shall cooperate, to the extent his expenses are reimbursed by the Company, with
any reasonable requests by the Company in connection with any contests or
disputes with the Internal Revenue Service in connection with the Excise Tax.

    6.        Withholding Taxes. The Company may withhold from all payments due
to Executive (or his beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local or other law, the Company is required to
withhold therefrom.

    7.        Reimbursement of Expenses. If any contest or dispute shall arise
under this Agreement involving termination of Executive’s employment with the
Company or involving the failure or refusal of the Company to perform fully in
accordance with the terms hereof, the Company shall pay directly or reimburse
Executive, on a current basis, for all reasonable legal fees and expenses, if
any, incurred by Executive in connection with such contest or dispute
(regardless of the result thereof), together with interest in an amount equal to
the prime rate of the Chase Manhattan Bank, N.A., from time to time in effect,
but in no event higher than the maximum legal rate permissible under applicable
law, such interest to accrue from the date the Company receives Executive’s
statement for such fees and expenses through the date of payment thereof,
regardless of whether or not Executive’s claim is upheld by a court of competent
jurisdiction/arbitration panel.

    8.        Scope of Agreement. Nothing in this Agreement shall be deemed to
entitle Executive to continued employment with the Company or its Subsidiaries,
and if Executive’s employment with the Company shall terminate prior to a Change
in Control, Executive shall have no further rights under this Agreement (except
as otherwise provided hereunder); provided, however, that any termination of
Executive’s employment during the Termination Period shall be subject to all of
the provisions of this Agreement.

    9.        Successors: Binding Agreement.

    (a)        This Agreement shall not be terminated by any Business
Combination. In the event of any Business Combination, the provisions of this
Agreement shall be binding upon the Surviving Corporation, and such Surviving
Corporation shall be treated as the Company hereunder.

    (b)        The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company unconditionally
to assume expressly and agree to perform this Agreements in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place. As used in this Agreement, “Company” means the
Company has hereinbefore defined, and any successor to its business and/or
assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise. Failure of the Company to obtain such assumption
prior to the effectiveness of any such succession that constitutes a Change in
Control, shall be a breach of this Agreement and shall constitute Good Reason
hereunder and shall entitle Executive to compensation and other benefits from
the Company in the same amount and on the same terms as Executive would be
entitled hereunder if Executive’s employment were terminated following a Change
in Control by reason of a Qualifying Termination. For purposes of implementing
the foregoing, the date on which any such Business Combination becomes effective
shall be deemed the date Good Reason occurs, and shall be the Date of
Termination if requested by Executive.

    (c)        This Agreement is personal to the Executive and without the
express prior written consent of the Company shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution, and
any such purported assignment shall be void. This Agreement shall inure to the
benefit of and be enforceable by Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If Executive shall die while any amounts would be payable to Executive
hereunder had Executive continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
such person or persons appointed in writing by Executive to receive such amounts
or, if no person is so appointed, to Executive’s estate.

    10.        Notice. (a) For purposes of this Agreement, all notices and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given when delivered or five (5) days after deposit in
the United States mail, certified and return receipt requested, postage prepaid,
addressed as follows:

If to the Executive:


Ms. Lisa J. Harris
6704 Firestone Place
Bradenton, FL 34202


If to the Company:


  Gevity HR, Inc.
600 301 Boulevard West
Suite 202
Bradenton, FL 34205
Attn: General Counsel



or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

    (b)        A written notice of Executive’s Date of Termination by the
Company or Executive, as the case may be, to the other, shall (i) indicate the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated and (iii) specify the termination date (which date shall be not
less than fifteen (15) (thirty (30), if termination is by the Company for
Disability) nor more than sixty (60) days after the giving of such notice). The
failure by Executive or the Company to set forth in such notice any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of Executive or the Company hereunder or preclude Executive or
the Company from asserting such fact or circumstance in enforcing Executive’s or
the Company’s rights hereunder.

    11.        Full Settlement; Resolution of Disputes. The Company’s obligation
to make any payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall be in lieu and in full settlement of all other
severance payments to Executive under any other severance or employment
agreement between Executive and the Company, and any severance plan of the
Company. The Company’s obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against Executive or others. In no event shall Executive be
obligated to seek other employment or take other action by way of mitigation of
the amounts payable to Executive under any of the provisions of this Agreement
and, except as provided in Section 4(b), such amounts shall not be reduced
whether or not Executive obtains other employment.

    12.        Employment with Subsidiaries. Employment with the Company for
purposes of this Agreement shall include employment with any Subsidiary.

    13.        Survival. The respective obligations and benefits afforded to the
Company and Executive as provided in Sections 4 (to the extent that payments or
benefits are owed as a result of a termination of employment that occurs during
the term of this Agreement), 5 (to the extent that Payments are made to
Executive as a result of a Change in Control that occurs during the term of this
Agreement), 6, 7, 9(c) and 11 shall survive the termination of this Agreement.

    14.        GOVERNING LAW. THE INTERPRETATION, CONSTRUCTION AND PERFORMANCE
OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF FLORIDA WITHOUT REGARD TO THE PRINCIPLE
OF CONFLICTS OF LAWS.

    15.        Severability. The invalidity, illegality or unenforceability of
any provision of this Agreement shall not affect the validity, legality or
enforceability of any other provision of this Agreement, which other provisions
shall remain in full force and effect. If the effect of a final and unappealable
holding or finding that any such provision is either invalid, illegal or
unenforceable is to modify to the Executive’s detriment, reduce or eliminate any
compensation, reimbursement, payment, allowance or other benefit to the
Executive intended by the Company and Executive in entering into this Agreement,
the Company shall promptly negotiate and enter into an agreement with the
Executive containing alternative provisions (reasonably acceptable to the
Executive) that will restore to the Executive (to the extent legally
permissible) substantially the same economic, substantive and income tax
benefits the Executive would have enjoyed had any such provision of this
Agreement been upheld as valid, legal and enforceable.

    16.        Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

    17.        Miscellaneous. (a) No provision of this Agreement may be modified
or waived unless such modification or waiver is agreed to in writing and signed
by Executive and by a duly authorized officer of the Company. No waiver by
either party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

    (b)        Failure by Executive or the Company to insist upon strict
compliance with any provision of this Agreement or to assert any right Executive
or the Company may have hereunder, including without limitation, the right of
Executive to terminate employment for Good Reason, shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement.

    (c)        Except as otherwise specifically provided herein, the rights of,
and benefits payable to, Executive, his estate or his beneficiaries pursuant to
this Agreement are in addition to any rights of, or benefits payable to,
Executive, his estate or his beneficiaries under any other employee benefit plan
or compensation program of the Company.

    (d)        If any amounts which are required or determined to be paid or
payable or reimbursed or reimbursable to the Executive under this Agreement (or,
following a Change in Control, under any other plan, agreement, policy or
arrangement with the Company) are not so paid promptly at the times provided
hereon or therein, such amounts shall accrue interest at an annual percentage
rate of ten percent (10%) from the date such amounts were required or determined
to have been paid or payable or reimbursed or reimbursable to the Executive
until such amounts and any interest accrued thereon are finally and fully paid;
provided, however, that in no event shall the amount of interest contracted for,
charged or received hereunder exceed the maximum non-usurious amount of interest
allowed by applicable law.

    (e)        The Executive acknowledges receipt of a copy of this Agreement
(together with any attachments hereto), which has been executed in duplicate and
agrees that, with respect to the subject matter hereof, this is the entire
agreement with the Company. This Agreement replaces and supercedes the Change in
Control Severance Agreement between the parties dated the 23rd day of February
2000. Any other oral or any written representations, understandings or
agreements with the Company or any of its officers or representatives covering
the same subject matter which are in conflict with this Agreement hereby are
merged into and superseded by the provisions of this Agreement. Notwithstanding
anything to the contrary in this Agreement, any payments made or benefits
provided under this Agreement shall be an offset to the payments and/or benefits
otherwise payable under any other agreement between Executive and the Company.

        IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
by a duly authorized officer of the Company and Executive has executed this
Agreement as of the day and year first above written.

          GEVITY HR, INC.


    /s/ Lisa J. Harris   Name:
Title:   Lisa J. Harris
   Senior Vice President, Client Services and
   Chief Information Officer